     Case 2:19-cv-01718-MCE-EFB Document 10 Filed 04/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MADIHA MINER,                                   No. 2:19-cv-01718-MCE-EFB PS
12                      Plaintiff,
13           v.                                       ORDER
14    DISTRICT ATTORNEY’S OFFICE,
      PROSECUTORS OF WASHINGTON
15    STATE,
16                      Defendants.
17

18          On March 24, 2020, the magistrate judge filed findings and recommendations herein

19   which were served on the parties and which contained notice that any objections to the findings

20   and recommendations were to be filed within fourteen days. No objections were filed.

21          The court has reviewed the applicable legal standards and, good cause appearing,

22   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

23          Accordingly, IT IS ORDERED that:

24          1. The proposed Findings and Recommendations filed March 24, 2020, are ADOPTED;

25                and

26   ////

27   ////

28   ////
     Case 2:19-cv-01718-MCE-EFB Document 10 Filed 04/17/20 Page 2 of 2

 1         2. This action is DISMISSED without prejudice for failure to state a claim as set forth in
 2             the February 18, 2020 order (ECF No. 7).
 3         IT IS SO ORDERED.
 4   Dated: April 17, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     2
